Exhibit 99.2 All data related to State Street-sponsored conduits as of 9.30.2007, unless otherwise noted. 1 Asset Backed Commercial Paper (ABCP) Conduits Multiseller Peer Group Comparison State Street-Sponsored Conduits Multiseller Peer Group** **Source: Moody’s Investor Service; Data as of 6/30/07> Multiseller Peer Group, identified by Moody’s, consists of 30 domestic and international banks * NR Assets in State Street-Sponsored Conduits reflect structured transactions. These transactions have been reviewed by rating agencies and have been structured to maintain a P1 or similar conduit rating. Moody’s peer group includes: Citibank, NA, JPMorgan Chase Bank, Societe Generale, ABN AMRO, Deutsche Bank AG, Bank of America NA, Fortis Banque SA, Barclays Bank, Rabobank Nederland, Lloyds TSB Bank, State Street Bank, Calyon, Bayerische Landesbank GZ, Dresdner Bank AG, Royal Bank of Canada, WestLB AG, Wachovia Bank, HSBC Bank, Royal Bank of Scotland, Deutsche Bank Trust Company, BNP Paribas, Bank of Tokyo-Mitsubishi UFJ, Commerzbank AG, Hudson Castle Group Inc., Landesbank Baden-Wurttemberg, Credit Suisse, Bank of Montreal, Bank of Nova Scotia, HBOS Treasury Services, General Electric Capital Corp. All data related to State Street-sponsored conduits as of 9.30.2007, unless otherwise noted. 2 ABCP Conduits Overview> State Street sponsors four ABCP conduits – Conduit A (A1/P1) – US assets, approx. $11.7 billion USD – USD denominated ABCP – Conduit B (A1/P1) – US and European assets, approx. $11.2 billion USD – USD, GBP and EUR denominated ABCP – Conduit C (A1+) – Australian assets, approx. $1.8 billion USD – AUS denominated ABCP – Conduit D (A1+/P1) – Australian assets, approx. $4.5 billion USD – AUS and USD (through USD funding leg) denominated ABCP> Total # Asset Pools: 794> Country of Asset Origin: United States 42% Australia 22% Great Britain 11% Spain 7% Italy 6% Portugal 2% Germany 2% Netherlands 2% Orher 6% ABCP Conduits Asset Composition> US RMBS Statistics:> All AAA Rated> WA* FICO: 712 at origination> WA LTV: 75.8% at origination> AUS RMBS Statistics:>> 95% Rated AA or Better> 99.5% insured with mortgage insurance> UK RMBS Statistics:>Nearly all exposure is to owner-occupied homes with prime quality obligors> 72% rated at least A> EUR RMBS Statistics:> 85.5% AAA Rated> 99.5% rated at least A RMBS – Residential Mortgage Backed Securities WA – Weighted Average FICO – Credit Score from Fair Isaac Co. LTV – Loan-to-Value ratio AUS RMBS 18% US RMBS 15% EUR RMBS 15% UK RMBS 8% Student Loans 11% Auto/Equipment Loans 9% Credit Cards 7% Other* 17% * Key components of “Other” include Trade Receivables, CLOs, Business/Commercial Loans, and other instruments. No individual asset class represents more than 2% of total portfolio assets, except Trade Receivables at 3%. All data related to State Street-sponsored conduits as of 9.30.2007, unless otherwise noted. All data related to State Street-sponsored conduits as of 9.30.2007, unless otherwise noted. 4 ABCP Conduits Financial Impact> The Weighted Average Maturity of State Street-sponsored conduit ABCP was approximately 15 days on September 30, 2007, as compared with approximately 22 days on June 30, 2007, and approximately 21 days as of September 30, 2006> State Street held the following amount of State Street-sponsored ABCP on State Street’s balance sheet: – September 30, 2007: $730 million (mostly associated with the two Australian conduits) – October 15, 2007: $222 million (mostly associated with the two Australian conduits) – Maximum held during the quarter: $1.25 billion (mostly associated with the two Australian conduits)> State Street would have recognized an extraordinary after-tax loss of approximately $215 million had State Street Bank and Trust consolidated onto its balance sheet on September 30, 2007, all of the assets of State Streetsponsored conduits at fair value (1) (1) The estimated after-tax loss of $215 million assumes: - All four State Street-sponsored conduits, with combined assets of approximately $29 billion at September 30, 2007, are consolidated onto the balance sheet of State Street Bank and Trust on September 30, 2007; - Assets of the conduits are recorded at fair value. Fair value is based on State Street’s application of its pricing policies for conduit assets, consistently applied. For certain structured loan transactions (approximately $3.4 billion at September 30, 2007), book value was used as an approximation of fair value; - Marginal tax rate of 40%. All data related to State Street-sponsored conduits as of 9.30.2007, unless otherwise noted. 5 ABCP Conduits Impact to Financial Ratios> Estimated pro-forma impact to State Street Corporation’s and State Street Bank and Trust’s capital ratios had State Street Bank and Trust consolidated onto its balance sheet on September 30, 2007, all of the assets of the State Street-sponsored conduits at fair value (2) : N/A 12.45% 10.74% 5.17% Pro-forma as of 9/30/07 2.74% 12.93% 11.28% 5.17% Pro-forma as of 9/30/07 Reported as of 9/30/07 Reported as of 9/30/07 Ratios: N/A 3.49% Tangible Common Equity 12.83% 13.30% Total Capital 11.12% 11.65% Tier 1 Capital 5.37% 5.35% Tier 1 Leverage State Street Bank and Trust State Street Corporation (2) The estimated pro-forma impact to State Street Corporation’s and State Street Bank and Trust’s capital ratios assumes: - All four State Street-sponsored conduits, with combined assets of approximately $29 billion at September 30, 2007, are consolidated onto the balance sheet of State Street Bank and Trust on September 30, 2007; - Assets of the conduits are recorded at fair value, as described in footnote (1) on slide 4; - Assumes no management action taken as it relates to capital. All data related to State Street-sponsored conduits as of 9.30.2007, unless otherwise noted. 6 ABCP Conduits Asset Sourcing and Approval> Conduit assets are originated through public security purchases and existing client relationships> All assets and associated State Street liquidity facilities are approved by State Street’s Enterprise Risk Management (ERM), either through a formal review at the time of purchase or through inclusion on a list of pre-approved transactions/structures> A majority of assets are either explicitly rated or reviewed by rating agencies (Moody’s, Standard & Poors)> Conduits subject to significant internal controls – Dedicated surveillance team responsible for monthly monitoring of asset performance
